DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 9 December 2022 has been entered.

Status of Claims
Claims 1, 4-19, 21, 23 and 24 are pending and subject to examination in this Office action.  Claims 2, 3, 20 and 22 were previously canceled.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as unpatentable over Streib (U.S. Patent No. 4,101,231), in view of Corman (U.S. Patent No. 3,782,048).
Regarding independent claim 1, Streib describes a modular structure system of detachable members (Fig. 3), the system comprising:
a support pillar (4) having a main body (i.e., body defining central passage 42) and a plurality of channel walls (Fig. 3) outwardly radiating from an outside surface of the main body and are disposed lengthwise on the main body (Fig. 3);
wherein the plurality of channel walls define a plurality of channels (41);
wherein each of said plurality of channels has a channel floor (i.e., floor defining recess 43) which is part of the outside surface of the main body; and
a plurality of holes (i.e., recesses 43) disposed along each channel floor, wherein at least one of said plurality of holes is configured to receive (i.e., capable of receiving) a fastener (see e.g., Fig. 2);
wherein each of said plurality of channel walls has an expanded distal end defining at least two angled lips, respectively disposed on opposite sides of each respective channel wall, and each of the plurality of holes disposed along the channel floor is either threaded or non-threaded (Fig. 3); and
wherein the main body has a center bore (42) configured to receive a connecting core (col. 3, ll. 54-60), the center bore is disposed lengthwise from a first terminal end of the main body to a second terminal end of the main body (Fig. 3).
The holes of Streib do not appear to penetrate, or extend into, the channel floor.  As evidenced by Corman, it was old and well-known in the art to utilize holes (106; Fig. 8) that penetrate the channel floor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize holes that penetrate the channel floor to bolster the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Streib as modified by Corman results in the claimed invention.

Regarding claim 4, further comprising the connecting core received within the center bore (Streib col. 3, ll. 54-60).

Regarding claim 8, wherein the connecting core is made of a material harder than a material of the support pillar, and once received into the center bore, a structural integrity of the support pillar is improved (Streib col. 3, ll. 54-60).

Regarding claim 9, wherein the material of the connecting core includes at least one of carbon steel and tungsten steel (Streib col. 3, ll. 54-60).

Regarding claim 10, further comprising a connector partially or fully received within one of the plurality of channels; wherein the connector has a bottom surface and at least one through hole; wherein the at least one through hole of the connector is disposed on the bottom surface of the connector to receive the fastener; and wherein the bottom surface of the connector makes direct contact with the channel floor when the connector is received and fastened within the channel (Streib Figs. 2 and 3).

Regarding claim 11, wherein the least one through hole of the connector corresponds with at least one of the plurality of holes of the channel floor in at least one of size, position, and thread (Streib Figs. 2 and 3).

Regarding claim 12, wherein the at least one through hole of the connector is configured to receive said fastener from the bottom surface, a head of the fastener is embedded within the connector while a portion of a shank of the fastener is exposed and extends radially away from the support pillar and the portion of the shank is configured to attach to an accessory (Streib Figs. 2 and 3).

Regarding claim 13, wherein the at least one hole of the connector has at least one of a sink and a countersink (Streib Figs. 2 and 3).

Regarding claim 14, wherein the connector has at least two holes wherein one of the at least two holes is configured to receive the fastener as the fastener is fastened into the hole disposed on the channel floor, wherein another of the at least two holes is configured to receive a second fastener inserted therethrough from the bottom surface such that a head of the second fastener is disposed at the bottom surface of the connector while a portion of a shank of the second fastener is exposed and extends radially away from the support pillars, and wherein the portion of the shank is configured to attach to an accessory (Streib Figs. 2 and 3).

Regarding claim 15, wherein the connector has a cross-sectional outer profile that substantially corresponds with a cross-sectional profile of one of the plurality of channels in at least one of fitting or shape (Streib Figs. 2 and 3).

Regarding claim 16, wherein the connector has a secondary channel disposed lengthwise on a top side of the connector (Streib Figs. 2 and 3).

Regarding claim 17, further comprising an end piece having a first core insert coupled to a head portion, wherein the core insert is sized to receive within the center bore of the support pillar while the head portion is exposed and remains connected to the first terminal end of the support pillar, and wherein a plurality of threaded holes are disposed on at least one of the core insert or the head portion (Streib Figs. 2 and 3).

Regarding claim 18, wherein the head portion has a surface being flush with the channel floor, and further comprises a second core insert coupled to the head portion on a side opposite to the first core insert (Streib Figs. 2 and 3).

Regarding claim 19, further comprising an anti-slip striation disposed on an exterior surface of the at least two lips (Streib Figs. 2 and 3).

Regarding claim 21, wherein each of the plurality of holes disposed along each channel floor has a depth and a diameter, and a ratio of depth to diameter is between 0.8: 1 and 3:1 (Streib Figs. 2 and 3).

Regarding claim 23, further comprising a set of secondary holes disposed on said bottom surface of the connector, wherein the set of secondary holes are threaded and spaced apart from each other at a distance different from a distance between said plurality of holes disposed along each channel floor, and wherein a secondary fastener is configured to be fastened into one of said secondary holes and directly abut against the channel floor (Streib Figs. 2 and 3).

Regarding claim 24, further comprising a set of secondary holes disposed on said bottom surface of the connector, wherein the set of secondary holes are threaded and do not align with said plurality of holes disposed along each channel floor, and wherein a secondary fastener is configured to be fastened into one of said secondary holes and directly abut against the channel floor (Streib Figs. 2 and 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/
Primary Examiner, Art Unit 3635